COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Primoris Energy Services Corporation d/b/a Sprint Pipeline Services v.
                         Thomas Myers

Appellate case number:   01-16-00631-CV

Trial court case number: 2014-46862

Trial court:             164th District Court of Harris County

       Appellee Thomas Myers has filed a motion for rehearing. The Court requests a response
to the motion for rehearing from appellant Primoris Energy Services Corporation d/b/a Sprint
Pipeline Services. The response must be filed no later than 5:00 p.m., 20 days from the date of
this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court


Date: October 4, 2018